SANBORN, Circuit Judge
(dissenting). My understanding of Mr. Belt’s uncontradicted testimony in this case is that at the May meeting between him and Mr. Butler he told Mr. Butler that the $67,000 mortgage, which they both knew was upon the title to the Wyoming land and other lands, contained a provision in it to the effect that the mortgagee would release the land described in the contract upon payment of $55 an acre; that he then proposed to Mr. Butler that the $67,000 mortgage should remain on the land until the time for the delivery of the warranty deed, when the company should furnish an abstract of title showing a perfect merchantable title free from that mortgage, and that meanwhile, and within 30 days from the date of this May conference, it should furnish an abstract of title showing a perfect merchantable title with the exception of the $67,000 mortgage; that Mr. Butler accepted this offer, and declared that arrangement satisfactory, and that within 30 days from that date the company did furnish the latter abstract, but Mr. Butler absolutely refused to perform the contract. Here, as it seems to me, was substantial evidence that the first breach of the contract was committed by Mr. Butler, and not by the company and for that reason I am unable to resist the conclusion that this evidence and the question which party committed the first breach should have been submitted to the jury, and that the court was in error in refusing to do so.